


109 HR 5927 IH: American Energy Independence

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5927
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Cardin introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Transportation and
			 Infrastructure, Government Reform, and
			 Science, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide energy independence to Americans, to increase
		  the efficiency and decrease the environmental impact of America’s energy
		  policy, to increase America’s research and development in energy, and to
		  encourage the development and use of renewable forms of
		  energy.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the American Energy Independence
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—An Energy Plan That Changes With Innovations
					Sec. 101. Purpose and goals.
					Sec. 102. Energy Policy Commission.
					Title II—Increasing Efficiency for American Consumers
					Sec. 201. Automobile
				average fuel economy standards.
					Sec. 202. Energy Star program funding.
					Sec. 203. Energy Star certification for solar water
				heaters.
					Sec. 204. Fuel efficiency standards for replacement
				tires.
					Sec. 205. Appliance standards.
					Sec. 206. Increase in energy efficient commercial buildings
				deduction.
					Title III—Encouraging the Development and Availability of
				Renewable Energy
					Sec. 301. Federal renewable portfolio standard.
					Sec. 302. Electricity transmission lines designed to carry
				electricity from renewable energy resources.
					Sec. 303. Extension through 2017 for placing qualified
				facilities in service for producing renewable electric energy.
					Sec. 304. Net metering.
					Sec. 305. Loan guarantees for biorefineries and renewable
				energy production facilities.
					Title IV—Increasing the Renewable Energy use and Energy
				Efficiency of the Federal Government
					Sec. 401. Federal energy efficiency.
					Sec. 402. Green building standards for Federal
				buildings.
					Sec. 403. Federal renewable and clean energy use.
					Sec. 404. Fuel economy of the Federal fleet of
				vehicles.
					Sec. 405. Federal vehicle efficiency requirement.
					Title V—Increasing American Energy Research and
				Development
					Sec. 501. Authorization of appropriations for the Department of
				Energy for basic research.
					Sec. 502. Mathematics, Science, and Engineering Education at
				the Department of Energy.
					Sec. 503. Department of Energy early career research
				grants.
					Sec. 504. Advanced Research Projects
				Authority—Energy.
					Title VI—Increasing Federal Public Transit Funding and Efficiency
				Incentives
					Sec. 601. Transit-oriented development corridors.
					Sec. 602. Weatherization assistance.
					Sec. 603. Federal support for commercialization of new
				technologies.
					Sec. 604. Telecommuting tax credit.
				
			IAn
			 Energy Plan That Changes With Innovations
			101.Purpose and
			 goalsIt is the purpose of
			 this Act to facilitate the achievement of the following 2 Congressional
			 goals:
				(1)Achieving energy
			 independence by 2016Meeting all but 10 percent of the United
			 States energy needs from domestic energy sources by 2016.
				(2)Achieving fossil
			 fuel independence by 2026Meeting all but 20 percent of the
			 United States energy needs from non-fossil fuel sources by 2026.
				102.Energy Policy
			 Commission
				(a)EstablishmentThere
			 is established a commission to be known as the National Commission on
			 Energy Independence (in this section referred to as the
			 Commission).
				(b)PurposeThe
			 Commission shall conduct a comprehensive review of United States energy policy
			 for the following purposes:
					(1)ReviewReviewing
			 relevant analyses of the current and long-term energy policy and conditions in
			 the United States.
					(2)Identifying
			 problemsIdentifying problems that may threaten the long-term
			 energy policy goals of independence.
					(3)Analyzing
			 potential solutionsAnalyzing potential solutions to problems
			 that threaten the long-term ability to achieve these energy policy
			 goals.
					(4)Providing
			 recommendationsProviding recommendations that will ensure that
			 the United States energy policy goals are met.
					(c)Report and
			 recommendations
					(1)In
			 generalNot later than December 31 of 2008, 2010, 2012, and 2014,
			 the Commission shall transmit to the President and Congress a report on the
			 progress of United States energy policy towards meeting its long-term goals of
			 energy independence, including a detailed statement of the findings,
			 conclusions, and recommendations of the Commission.
					(2)Legislative
			 languageIf a recommendation submitted under paragraph (1)
			 involves legislative action, the report shall include proposed legislative
			 language to carry out such action.
					(d)MembershipThe
			 Commission shall be composed of 15 members of whom—
					(1)3 shall be
			 appointed by the President;
					(2)3 shall be
			 appointed by the majority leader of the Senate;
					(3)3 shall be
			 appointed by the minority leader of the Senate;
					(4)3 shall be
			 appointed by the Speaker of the House of Representatives; and
					(5)3 shall be
			 appointed by the minority leader of the House of Representatives.
					(e)Co-chairpersonsThe
			 President shall designate 2 Co-chairpersons from among the members of the
			 Commission appointed, who shall not both be affiliated with the same political
			 party.
				(f)DateMembers
			 of the Commission shall be appointed by not later than 90 days after the date
			 of enactment of this Act.
				(g)Period of
			 appointmentMembers shall be appointed for the life of the
			 Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
				(h)Staff
					(1)DirectorThe
			 Commission shall have a staff headed by an Executive Director.
					(2)Staff
			 appointmentThe Executive Director may appoint such personnel as
			 the Executive Director and the Commission determine to be appropriate.
					(3)Experts and
			 consultantsWith the approval of the Commission, the Executive
			 Director may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code.
					(4)Federal
			 agencies
						(A)Detail of
			 government employeesUpon the request of the Commission, the head
			 of any Federal agency may detail, without reimbursement, any of the personnel
			 of such agency to the Commission to assist in carrying out the duties of the
			 Commission. Any such detail shall not interrupt or otherwise affect the civil
			 service status or privileges of the Federal employee.
						(B)Technical
			 assistanceUpon the request of the Commission, the head of a
			 Federal agency shall provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out its duties.
						(5)ResourcesThe
			 Commission shall have reasonable access to materials, resources, statistical
			 data, and other information the Commission determines to be necessary to carry
			 out its duties from all relevant Executive Agencies. The Co-Chairpersons shall
			 make requests for such access in writing when necessary.
					IIIncreasing
			 Efficiency for American Consumers
			201.Automobile average
			 fuel economy standards
				(a)Phased Increases
			 in Fuel Economy Standards
					(1)Passenger
			 automobiles
						(A)Minimum
			 standardsSection 32902(b) of title 49, United States Code, is
			 amended to read as follows:
							
								(b)Passenger
				AutomobilesExcept as
				otherwise provided under this section, the average fuel economy standard for
				passenger automobiles manufactured by a manufacturer in a model year—
									(1)after model year
				1984 and before model year 2009 shall be 25 miles per gallon;
									(2)after model year
				2008 and before model year 2012 shall be 30 miles per gallon;
									(3)after model year
				2011 and before model year 2015 shall be 35 miles per gallon;
									(4)after model year
				2014 and before model year 2017 shall be 40 miles per gallon; and
									(5)after model year
				2016 shall be 45 miles per
				gallon.
									.
						(B)Higher standards
			 by regulationSection 32902(c) of title 49, United States Code,
			 is amended—
							(i)in
			 paragraph (1)—
								(I)by striking
			 Subject to paragraph (2) of this subsection, the and inserting
			 The;
								(II)striking
			 amending the standard and inserting increasing the
			 standard otherwise applicable; and
								(III)by striking
			 Section 553 of title 5 applies to and inserting the
			 following:
									
										(2)Section 553 of title 5 applies
				to
										; and
								(ii)by
			 striking paragraph (2).
							(b)Increased
			 Inclusiveness of Definitions of Automobile and Passenger Automobile
					(1)Automobile
						(A)In
			 generalSection 32901(a)(3) of title 49, United States Code, is
			 amended—
							(i)by
			 striking 6,000 pounds each place it appears and inserting
			 12,000 pounds; and
							(ii)in
			 subparagraph (B)—
								(I)by striking
			 10,000 pounds and inserting 14,000 pounds;
			 and
								(II)in clause (ii), by
			 striking an average fuel economy standard and all that follows
			 through conservation or.
								(B)Special
			 RuleSection 32908(a)(1) of such title is amended by striking
			 8,500 pounds and inserting 14,000 pounds.
						(2)Passenger
			 automobileSection 32901(a)(16) of title 49, United States Code,
			 is amended to read as follows:
						
							(16)passenger automobile means
				an automobile having a gross vehicle weight of 10,000 pounds or less that is
				designed to be used principally for the transportation of
				persons;
							.
					(c)Civil
			 penalties
					(1)Increased
			 penalty for violations of fuel economy standardsSection 32912(b)
			 of title 49, United States Code, is amended—
						(A)by inserting
			 (1) before Except as provided;
						(B)by striking
			 $5 and inserting the dollar amount applicable under
			 paragraph (2);
						(C)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively;
			 and
						(D)by adding at the
			 end the following:
							
								(2)(A)The dollar amount
				referred to in paragraph (1) is $10, as increased pursuant subparagraph
				(B);
									(B)Effective on October 1 of each year, the
				dollar amount applicable under subparagraph (A) shall be increased by the
				percentage (rounded to the nearest 1/10 of 1 percent) by
				which the Consumer Price Index for all-urban consumers (published by the
				Department of Labor) for July of such year exceeds such price index for July of
				the preceding year. The amount calculated under the preceding sentence shall be
				rounded to the nearest
				$0.10.
									.
						(2)Conforming
			 amendmentSection 32912(c)(1) of title 49, United States Code, is
			 amended—
						(A)by striking
			 subparagraph (B); and
						(B)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
						(3)ApplicabilityThe
			 amendments made by this section shall apply with respect to automobiles
			 manufactured for model years beginning after the date of enactment of this
			 Act.
					202.Energy Star
			 program fundingThere are
			 authorized to be appropriated for carrying out the Energy Star program under
			 section 324A of the Energy Policy and Conservation Act—
				(1)to the
			 Administrator of the Environmental Protection Agency $100,000,000 for each
			 fiscal year; and
				(2)to the Secretary
			 of Energy $12,000,000 for each fiscal year.
				203.Energy Star
			 certification for solar water heatersNot later than January 1, 2008, the
			 Secretary of Energy, in consultation with the Administrator of the
			 Environmental Protection Agency, shall adopt regulations establishing Energy
			 Star Program requirements and an Energy Star rating program for commercial and
			 residential solar water heating devices.
			204.Fuel efficiency
			 standards for replacement tires
				(a)Standards for
			 tires manufactured for interstate commerceSection 30123 of title
			 49, United States Code, is amended—
					(1)in
			 subsection (b), by inserting after the first sentence the following: The
			 grading system shall include standards for rating the fuel efficiency of tires
			 designed for use on automobiles subject to the automobile fuel economy
			 standards under chapter 329; and
					(2)by adding at the
			 end of the following:
						
							(d)National tire
				fuel efficiency program
								(1)The secretary shall
				develop and carry out a national tire efficiency program for tires designed for
				use on passenger cars and light trucks. such program shall include—
									(A)policies and
				procedures for testing and labeling tires for fuel economy to enable tire
				buyers to make informed purchasing decisions about the fuel economy of
				tires;
									(B)policies and
				procedures to promote the purchase of energy-efficient replacement tires,
				including purchase incentives, website listings on the Internet, printed fuel
				economy guide booklets, and mandatory requirements for tire retailers to
				provide tire buyers with fuel-efficiency information on tires; and
									(C)minimum fuel
				economy standards for tires, promulgated by the Secretary.
									(2)The minimum fuel
				economy standards for tires shall—
									(A)ensure that, in
				conjunction with the requirements of paragraph (1)(B), the average fuel economy
				of replacement tires is equal to or better than the average fuel economy of
				tires sold as original equipment;
									(B)secure the maximum
				technically feasible and cost-effective fuel savings; and
									(C)not adversely
				affect tire safety;
									(D)not adversely
				affect the average tire life of replacement tires;
									(E)Incorporate the
				results from—
										(i)laboratory
				testing; and
										(ii)to the extent
				appropriate and available, on-road fleet testing programs conducted by
				manufacturers; and
										(F)not adversely
				affect efforts to manage scrap tires.
									(3)The policies,
				procedures, and standards developed under paragraph (1) shall apply to all tire
				types an models that are covered by the Uniform Tire Quality Grading Standards
				in section 575.104 of title 49, Code of Federal Regulations (or any successor
				regulation).
								(4)Not less than
				every 3 years, the Secretary shall review the minimum fuel economy standards in
				effect for tires under this subsection and revise the standards as necessary to
				ensure compliance with requirements under paragraph (2). The Secretary may not
				reduce the average fuel economy standards applicable to replacement
				tires.
								(5)Nothing in this
				section shall be construed to preempt any provisions of state law relating to
				higher fuel economy standards applicable to replacement tires designed for use
				on passenger cars and light trucks. nothing in this chapter shall apply
				to—
									(A)a tire or group of
				tires with the same product identification number, plant, and year, for which
				the volume of tires produced or imported is less than 15,000 annually;
									(B)a deep tread,
				winter-type snow tire, space-saver tire, or temporary use spare tire;
									(C)a tire with a
				normal rim diameter of 12 inches or less;
									(D)a motorcycle tire;
				or
									(E)a tire
				manufactured specifically for use in an off-road motorized recreational
				vehicle.
									(6)In this subsection,
				the term fuel economy, with respect to tires, means the extent
				to which the tire contribute to the fuel economy of the motor vehicles on which
				the tire are
				mounted.
								.
					(b)Conforming
			 amendmentSection 30103(b)(1) of title 49, United States Code, is
			 amended by striking When and inserting Except as provided
			 in section 30123(d) of this title, when.
				(c)ImplementationThe
			 Secretary of Transportation shall ensure that the national tire fuel efficiency
			 program required under subsection (d) of section 30123 of title 49, United
			 States Code, (as added by subsection (a)(2)), is administered so as to apply
			 the policies, procedures, and standards developed under paragraph (1) of such
			 subsection beginning not later than March 31, 2008.
				205.Appliance
			 standards
				(a)Standards for
			 household appliances in standby modeSection 325 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295) is amended by adding at the end
			 the following:
					
						(hh)Standby mode
				electric energy consumption by household appliances
							(1)DefinitionIn
				this subsection, the term household appliance means any device
				that uses household electric current and operates in a standby mode except
				digital televisions, digital set top boxes, and digital video recorders.
							(2)Standard
								(A)In
				generalExcept as provided in subparagraph (B), a household
				appliance that is manufactured in, or imported for sale in, the United States
				on or after the date that is 3 years after the date of enactment of this
				subsection shall not consume in standby mode more than 1 watt.
								(B)Analog
				televisionsIn the case of analog televisions, the Secretary
				shall prescribe, on or after the date that is 2 years after the date of
				enactment of this subsection, in accordance with subsections (o) and (p), an
				energy conservation standard that is technologically feasible and economically
				justified under subsection (o)(2)(A) (in lieu of the 1 watt standard under
				subparagraph (A)).
								(3)Exemptions
								(A)ApplicationA
				manufacturer or importer of a household appliance or their designated agent may
				submit to the Secretary an application for an exemption of a household
				appliance or class of appliances from the standard under paragraph (2).
								(B)Criteria for
				exemptionThe Secretary shall grant an exemption for a household
				appliance or class of appliances for which an application is made under
				subparagraph (A) if the applicant provides evidence showing that, and the
				Secretary determines that—
									(i)it
				is not technically feasible to modify the household appliance or appliances
				concerned to enable them to meet the standard;
									(ii)the standard is
				incompatible with an energy efficiency standard applicable to the household
				appliance or class of appliances under another subsection; or
									(iii)the cost of
				electricity that a typical consumer would save in operating the household
				appliance or class of appliances meeting the standard would not equal the
				increase in the price of the household appliance or class of appliances that
				would be attributable to the modifications that would be necessary to enable
				the household appliance or class of appliances to meet the standard by the
				earlier of—
										(I)the date that is 7
				years after the date of purchase of the household appliance concerned;
				or
										(II)the end of the
				useful life of the household appliance.
										(C)Determination of
				technical infeasibilityIf the Secretary determines that it is
				not technically feasible to modify a household appliance or class of appliances
				to meet the standard under paragraph (2), the Secretary shall establish a
				different standard for the household appliance or class of appliances in
				accordance with the criteria under subsection (l).
								(4)Test
				procedure
								(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall establish a test procedure for determining the
				amount of consumption of power by a household appliance operating in standby
				mode.
								(B)ConsiderationsIn
				establishing the test procedure, the Secretary shall consider—
									(i)international test
				procedures under development;
									(ii)test procedures
				used in connection with the Energy Star program; and
									(iii)test procedures
				used for measuring power consumption in standby mode in other countries.
									(5)Further reduction
				of standby power consumptionThe Secretary shall provide
				technical assistance to manufacturers in achieving further reductions in
				standby mode electric energy consumption by household appliances.
							(ii)Standby mode
				electric energy consumption by digital televisions, digital set top boxes, and
				digital video recordersThe Secretary shall initiate within 5
				years of the date of enactment of this subsection a rulemaking to prescribe, in
				accordance with subsections (o) and (p), an energy conservation standard of
				standby mode electric energy consumption by digital television sets, digital
				set top boxes, and digital video recorders. The Secretary shall issue a final
				rule prescribing such standards not later than 18 months thereafter. In
				determining whether a standard under this subsection is technologically
				feasible and economically justified under subsection (o)(2)(A), the Secretary
				shall consider the potential negative effects on market penetration by digital
				products covered under this subsection, and shall consider any recommendations
				by the Federal Communications Commission regarding such
				effects.
						.
				(b)Standards for
			 noncovered products
					(1)Section 325(m) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6295(m)) is amended as
			 follows:
						(A)Inserting
			 (1) before After.
						(B)Inserting the
			 following at the end:
							
								(2)Not later than one year after the
				date of enactment of this paragraph, and every 5 years thereafter, the
				Secretary shall conduct a rulemaking to determine whether consumer or
				commercial products not classified as a covered product under section 322(a)(1)
				through (19) meet the criteria of section 322(b)(1). If the Secretary finds
				that a consumer or commercial product not classified as a covered product meets
				the criteria of section 322(b)(1), the Secretary shall prescribe, in accordance
				with subsections (o) and (p), an energy conservation standard for such consumer
				or commercial
				product.
								.
						(2)Part B of title
			 III of such Act is amended as follows:
						(A)In the heading for
			 such part by inserting and
			 commercial after consumer.
						(B)In section 321(2)
			 by striking consumer product of a type specified in section 322
			 and inserting consumer or commercial product of a type specified in
			 section 322(a).
						(C)In paragraphs (4),
			 (5), (7), (12), (13), (14), (15), (32), and (36) of section 321 by striking
			 consumer in each place it appears and inserting
			 covered.
						(D)In section 322(a)
			 by inserting or commercial after consumer the
			 first place it appears and in paragraph (19).
						(E)In section 322(b),
			 by inserting or commercial after consumer in each
			 place it appears.
						(F)In section
			 322(b)(1)(B) and (b)(2)(A), by inserting (or per-business in the case of
			 a commercial product) after per-household in each place
			 it appears.
						(G)In section
			 322(b)(2)(A) by inserting (or businesses in the case of commercial
			 products) after households in each place it
			 appears.
						(H)In section
			 322(b)(2)(C) by striking term and inserting terms
			 and by inserting and business after
			 household.
						(I)In sections 323
			 though 325 (except in section 325(o)(2)(B)(iii), (q)(1), and (bb)(3)(B)), and
			 in section 337(a)(3) and the last sentence of section 337(a), by inserting
			 or commercial after consumer in each place it
			 appears.
						(c)Efficiency
			 standards for other consumer and commercial products
					(1)DefinitionsSection
			 321 of the Energy Policy and Conservation Act (42 U.S.C. 6291) is amended by
			 adding the following at the end thereof:
						
							(52)The term
				residential furnace fan means an electric fan installed as part
				of a furnace for purposes of circulating air through the system air filters,
				the heat exchangers or heating elements of the furnace, and the duct
				work.
							(53)The terms
				residential central air conditioner fan and heat pump
				circulation fan mean an electric fan installed as part of a central air
				conditioner or heat pump for purposes of circulating air through the system air
				filters, the heat exchangers of the air conditioner or heat pump, and the duct
				work.
							.
					(2)Testing
			 requirementsSection 323 of the Energy Policy and Conservation
			 Act (42 U.S.C. 6293) is amended by adding the following at the end
			 thereof:
						
							(g)Additional
				covered productsThe Secretary shall within 18 months after the
				date of enactment of this subsection prescribe testing requirements for the
				consumer and commercial products referred to in paragraphs (52) and (53) of
				section 321. Such testing requirements shall be based on existing test
				procedures used in industry to the extent practical and reasonable. Such test
				procedures shall include efficiency at both maximum output and at an output no
				more than 50 percent of the maximum
				output.
							.
					(3)Standards for
			 additional covered productsSection 325 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295), as amended by subsection (a) of this
			 section, is amended by adding the following at the end thereof:
						
							(jj)Residential
				furnace fans and central air conditioner fans(1)The Secretary shall,
				within 18 months after the date of enactment of this subsection, assess the
				current and projected future market for the products referred to in paragraphs
				(52) and (53) of section 321. This assessment shall include an examination of
				the types of these products sold, the number of these products in use, annual
				sales of these products, energy used by these products sold, estimates of the
				potential energy savings from specific technical improvements to these
				products, and an examination of the cost-effectiveness of these improvements.
				Prior to the end of this time period, the Secretary shall hold an initial
				scoping workshop to discuss and receive input to plans for developing minimum
				efficiency standards for these products.
								(2)The Secretary shall within 24 months
				after the date on which testing requirements are prescribed by the Secretary
				pursuant to section 323(g), prescribe, by rule, energy conservation standards
				for residential furnace fans and residential central air conditioner fans. In
				establishing these standards, the Secretary shall use the criteria and
				procedures contained in this section. Any standard prescribed under this
				section shall apply to products manufactured 36 months after the date such rule
				is
				published.
								.
					(4)LabelingSection
			 324(a) of the Energy Policy and Conservation Act (42 U.S.C. 6294(a)) is amended
			 by adding the following at the end thereof:
						
							(6)The Secretary
				shall within 6 months after the date on which energy conservation standards are
				prescribed by the Secretary, prescribe, by rule, labeling requirements for the
				consumer and commercial products referred to in paragraphs (52) and (53) of
				section 321. These requirements shall take effect on the same date as the
				standards prescribed pursuant to section
				325(jj).
							.
					(5)Covered
			 productsSection 322(a) of the Energy Policy and Conservation Act
			 (42 U.S.C. 6292(a)) is amended by redesignating paragraph (19) as (20) and by
			 inserting the following after paragraph (18):
						
							(19)Beginning on the
				effective date for standards established pursuant to subsection (jj) of section
				325, each product referred to in such subsection
				(jj).
							.
					206.Increase in
			 energy efficient commercial buildings deduction
				(a)In
			 generalSubsection (b)(1)(A) of section 179D of the Internal
			 Revenue Code of 1986 (relating to energy efficient commercial buildings
			 deduction) is amended by striking $1.80 and inserting
			 $2.25.
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of enactment of this Act, in taxable years
			 beginning after such date.
				IIIEncouraging the
			 Development and Availability of Renewable Energy
			301.Federal renewable
			 portfolio standard
				(a)In
			 generalTitle VI of the
			 Public Utility Regulatory Policies Act of 1978 is amended by adding at the end
			 the following:
					
						611.Federal
				renewable portfolio standard
							(a)Minimum
				renewable generation requirementFor each calendar year beginning
				in calendar year 2008, each retail electric supplier shall submit to the
				Secretary, not later than April 1 of the following calendar year, renewable
				energy credits in an amount equal to the required annual percentage specified
				in subsection (b).
							(b)Required annual
				percentageFor calendar years 2008 through 2037, the required
				annual percentage of the retail electric supplier’s base amount that shall be
				generated from renewable energy resources, or otherwise credited towards such
				percentage requirement pursuant to subsection (c), shall be the percentage
				specified in the following table:
								
									
										
											Required annual
											
											Calendar
						Yearspercentage
											
										
										
											20082
											
											20094
											
											20106
											
											20118
											
											201210
											
											201312
											
											201414
											
											201516
											
											201618
											
											201720
											
											201822
											
											201924
											
											2020 and thereafter25
											
										
									
								
							(c)Submission of
				credits(1)A
				retail electric supplier may satisfy the requirements of subsection (a) through
				the submission of renewable energy credits—
									(A)issued to the retail electric supplier
				under subsection (d);
									(B)obtained by purchase or exchange under
				subsection (e); or
									(C)borrowed under subsection (f).
									(2)A renewable energy credit may be
				counted toward compliance with subsection (a) only once.
								(d)Issuance of
				credits(1)The Secretary shall
				establish by rule, not later than 1 year after the date of enactment of this
				section, a program to issue and monitor the sale or exchange of, and track,
				renewable energy credits and enforce the requirements of this section.
								(2)Under the program established by the
				Secretary, an entity that generates electric energy through the use of a
				renewable energy resource may apply to the Secretary for the issuance of
				renewable energy credits. The applicant must demonstrate that the electric
				energy will be transmitted onto the grid or, in the case of a generation
				offset, that the electric energy offset would have otherwise been consumed on
				site. The application shall indicate—
									(A)the type of renewable energy resource
				used to produce the electricity;
									(B)the location where the electric energy
				was produced; and
									(C)any other information the Secretary
				determines appropriate.
									(3)(A)Except as provided in
				subparagraphs (B), (C), and (D), the Secretary shall issue to each entity that
				generates electric energy one renewable energy credit for each kilowatt hour of
				electric energy the entity generates from the date of enactment of this section
				and in each subsequent calendar year through the use of a renewable energy
				resource at an eligible facility.
									(B)For incremental hydropower the
				renewable energy credits shall be calculated based on the expected increase in
				average annual generation resulting from the efficiency improvements or
				capacity additions. The number of credits shall be calculated using the same
				water flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility and certified by the Secretary or the
				Federal Energy Regulatory Commission. The calculation of the renewable energy
				credits for incremental hydropower shall not be based on any operational
				changes at the hydroelectric facility not directly associated with the
				efficiency improvements or capacity additions.
									(C)For electric energy generated by a
				renewable energy resource at an on-site eligible facility, used to offset part
				or all of the customer's requirements for electric energy, the Secretary shall
				issue three renewable energy credits for each kilowatt hour generated.
									(D)In the case of a retail electric supplier
				that is subject to a State renewable standard program that—
										(i)requires the generation of electricity
				from renewable energy; or
										(ii)provides for alternative compliance
				payments in satisfaction of applicable State requirements under the program,
				the Secretary shall issue an amount of renewable energy credits equal to the
				amount of renewable energy credits that the Secretary would have issued had a
				payment of the same amount been made to the Secretary under subsection
				(g).
										Such
				renewable energy credits may be applied against the retail electric supplier’s
				own required annual percentage or may be transferred for use only by an
				associate company of the retail electric supplier.(E)To be eligible for
				a renewable energy credit, the unit of electric energy generated through the
				use of a renewable energy resource may be sold or may be used by the generator.
				If both a renewable energy resource and a nonrenewable energy resource are used
				to generate the electric energy, the Secretary shall issue renewable energy
				credits based on the proportion of the renewable energy resources used. The
				Secretary shall identify renewable energy credits by type and date of
				generation.
								(4)When a generator sells electric
				energy generated through the use of a renewable energy resource to a retail
				electric supplier under a contract subject to section 210 of this Act, the
				retail electric supplier is treated as the generator of the electric energy for
				the purposes of this section or the duration of the contract.
								(5)The Secretary shall issue renewable
				energy credits for existing facility offsets to be applied against a retail
				electric supplier’s required annual percentage. Such credits are not tradeable
				and may be used only in the calendar year generation actually occurs.
								(e)Credit
				tradingA renewable energy credit, may be sold or exchanged by
				the entity to whom issued or by any other entity who acquires the renewable
				energy credit, except for those renewable energy credits issued pursuant to
				subsection (d)(3)(E). A renewable energy credit for any year that is not used
				to satisfy the minimum renewable generation requirement of subsection (a) for
				that year may be carried forward for use within the next 4 years.
							(f)Renewable energy
				credit borrowingAt any time before the end of calendar year
				2010, a retail electric supplier that has reason to believe it will not have
				sufficient renewable energy credits to comply with subsection (a) may—
								(1)submit a plan to
				the Secretary demonstrating that the retail electric supplier will earn
				sufficient credits within the next 3 calendar years which, when taken into
				account, will enable the retail electric supplier to meet the requirements of
				subsection (a) for calendar year 2010 and the subsequent calendar years
				involved; and
								(2)upon the approval
				of the plan by the Secretary, apply renewable energy credits that the plan
				demonstrates will be earned within the next 3 calendar years to meet the
				requirements of subsection (a) for each calendar year involved.
								The
				retail electric supplier must repay all of the borrowed renewable energy
				credits by submitting an equivalent number of renewable energy credits, in
				addition to those otherwise required under subsection (a), by calendar year
				2008 or any earlier deadlines specified in the approved plan. Failure to repay
				the borrowed renewable energy credits shall subject the retail electric
				supplier to civil penalties under subsection (h) for violation of the
				requirements of subsection (a) for each calendar year involved.(g)Credit cost
				capThe Secretary shall offer renewable energy credits for sale
				at the lesser of 3 cents per kilowatt-hour or 200 percent of the average market
				value of renewable credits for the applicable compliance period. On January 1
				of each year following calendar year 2006, the Secretary shall adjust for
				inflation the price charged per credit for such calendar year, based on the
				Gross Domestic Product Implicit Price Deflator.
							(h)EnforcementA retail electric supplier that does not
				submit renewable energy credits as required under subsection (a) shall be
				liable for the payment of a civil penalty. That penalty shall be calculated on
				the basis of the number of renewable energy credits not submitted, multiplied
				by the lesser of 4.5 cents or 300 percent of the average market value of
				credits for the compliance period. Any such penalty shall be due and payable
				without demand to the Secretary as provided in the regulations issued under
				subsection (d).
							(i)Information
				collectionThe Secretary may collect the information necessary to
				verify and audit—
								(1)the annual
				electric energy generation and renewable energy generation of any entity
				applying for renewable energy credits under this section;
								(2)the validity of
				renewable energy credits submitted by a retail electric supplier to the
				Secretary; and
								(3)the quantity of
				electricity sales of all retail electric suppliers.
								(j)Environmental
				savings clauseIncremental hydropower shall be subject to all
				applicable environmental laws and licensing and regulatory requirements.
							(k)Existing
				programs(1)This section does not
				preclude a State from imposing additional renewable energy requirements in that
				State, including specifying eligible technologies under such State
				requirements.
								(2)In the rule establishing this program, the
				Secretary shall incorporate common elements of existing renewable energy
				programs, including state programs, to ensure administrative ease, market
				transparency and effective enforcement. The Secretary shall work with the
				States to minimize administrative burdens and costs and to avoid duplicating
				compliance charges to retail electric suppliers.
								(l)DefinitionsFor
				purposes of this section:
								(1)BiomassThe
				term biomass means any organic material that is available on a
				renewable or recurring basis, including dedicated energy crops, trees grown for
				energy production, wood waste and wood residues, plants (including aquatic
				plants, grasses, and agricultural crops), residues, fibers, animal wastes and
				other organic waste materials (but not including unsegregated municipal solid
				waste (garbage)), and fats and oils, except that with respect to material
				removed from National Forest System lands the term includes only organic
				material from—
									(A)precommercial
				thinnings;
									(B)slash;
									(C)brush; and
									(D)mill
				residues.
									(2)Eligible
				facilityThe term eligible facility means—
									(A)a facility for the generation of electric
				energy from a renewable energy resource that is placed in service on or after
				the date of enactment of this section or the effective date of the applicable
				State renewable portfolio standard program; or
									(B)a repowering or cofiring increment that is
				placed in service on or after the date of enactment of this section or the
				effective date of the applicable State renewable portfolio standard program at
				a facility for the generation of electric energy from a renewable energy
				resource that was placed in service before that date.
									(3)Existing facility
				offsetThe term existing facility offset means
				renewable energy generated from an existing facility, not classified as an
				eligible facility, that is owned or under contract, directly or indirectly, to
				a retail electric supplier on the date of enactment of this section.
								(4)Incremental
				hydropowerThe term incremental hydropower means
				additional generation that is achieved from increased efficiency or additions
				of capacity on or after the date of enactment of this section or the effective
				date of the applicable State renewable portfolio standard program, at a
				hydroelectric facility that was placed in service before that date.
								(5)Renewable
				energyThe term renewable energy means electric
				energy generated by a renewable energy resource.
								(6)Renewable energy
				resourceThe term renewable energy resource means
				solar, wind, ocean, geothermal energy, biomass (not including municipal solid
				waste), landfill gas, a generation offset, or incremental hydropower.
								(7)Repowering or
				cofiring incrementThe term repowering or cofiring
				increment means—
									(A)the additional generation from a
				modification that is placed in service on or after the date of enactment of
				this section or the effective date of the applicable State renewable portfolio
				standard program to expand electricity production at a facility used to
				generate electric energy from a renewable energy resource or to cofire biomass
				that was placed in service before the date of enactment of this section or the
				effective date of the applicable State renewable portfolio standard program,
				or
									(B)the additional generation above the average
				generation in the 3 years preceding the date of enactment of this section or
				the effective date of the applicable State renewable portfolio standard program
				to expand electricity production at a facility used to generate electric energy
				from a renewable energy resource or to cofire biomass that was placed in
				service before the date of enactment of this section or the effective date of
				the applicable State renewable portfolio standard program.
									(8)Retail electric
				supplierThe term retail electric supplier means a
				person that sells electric energy to electric consumers and sold not less than
				1,000,000 megawatt-hours of electric energy to electric consumers for purposes
				other than resale during the preceding calendar year; except that such term
				does not include the United States, a State or any political subdivision of a
				State, or any agency, authority, or instrumentality of any one or more of the
				foregoing or a rural electric cooperative.
								(9)Retail electric
				supplier’s base amountThe
				term retail electric supplier’s base amount means the total amount
				of electric energy sold by the retail electric supplier, expressed in kilowatt
				hours, to electric customers for purposes other than resale during the most
				recent calendar year for which information is available, excluding electric
				energy generated by a hydroelectric facility.
								(m)Recovery of
				CostsAn electric utility
				whose sales of electric energy are subject to rate regulation, including any
				utility whose rates are regulated by the Commission and any State regulated
				electric utility, shall not be denied the opportunity to recover the full
				amount of the prudently incurred incremental cost of renewable energy obtained
				to comply with the requirements of subsection (a) for sales to electric
				customers which are subject to rate regulation, notwithstanding any other law,
				regulation, rule, administrative order or any agreement between the electric
				utility and either the Commission or a State regulatory authority. For the
				purpose of this subsection, the term incremental cost of renewable
				energy means—
								(1)the additional cost to the electric utility
				for the purchase or generation of renewable energy to satisfy the minimum
				renewable generation requirement of subsection (a), as compared to the cost of
				the electric energy the electric utility would generate or purchase from
				another source but for the requirements of subsection (a); and
								(2)the cost to the electric utility for
				acquiring by purchase or exchange renewable energy credits to satisfy the
				minimum renewable generation requirement of subsection (a).
								For
				purposes of this subsection, the definitions in section 3 of this Act shall
				apply to the terms electric utility, State regulated
				electric utility, State agency,
				Commission, and State regulatory
				authority.(n)Voluntary
				ParticipationThe Secretary
				shall encourage federally-owned utilities, municipally-owned utilities and
				rural electric cooperatives that sell electric energy to electric consumers for
				purposes other than resale to participate in the renewable portfolio standard
				program. A municipally-owned utility or rural electric cooperative that owns or
				has under contract a facility for the generation of electric energy from a
				renewable energy resource may not sell or trade renewable energy credits
				generated by such resource unless it participates in the renewable portfolio
				standard program under the same terms and conditions as retail electric
				suppliers.
							(o)Program
				ReviewThe Secretary shall
				conduct a comprehensive evaluation of all aspects of the Renewable Portfolio
				Standard program, within 10 years of enactment of this section. The study shall
				include an evaluation of—
								(1)the effectiveness
				of the program in increasing the market penetration and lower the cost of the
				eligible renewable technologies;
								(2)the opportunities
				for any additional technologies emerging since enactment of this
				section;
								(3)the impact on the
				regional diversity and reliability of supply sources, including the power
				quality benefits of distributed generation;
								(4)the regional
				resource development relative to renewable potential and reasons for any under
				investment in renewable resources; and
								(5)the net
				cost/benefit of the renewable portfolio standard to the national and state
				economies, including retail power costs, economic development benefits of
				investment, avoided costs related to environmental and congestion mitigation
				investments that would otherwise have been required, impact on natural gas
				demand and price, effectiveness of green marketing programs at reducing the
				cost of renewable resources.
								The
				Secretary shall transmit the results of the program review and any
				recommendations for modifications and improvements to the program to Congress
				not later than January 1, 2014.(p)Program
				ImprovementsUsing the
				results of the review under subsection (o), the Secretary shall by rule, within
				6 months of the completion of the review, make such modifications to the
				program as may be necessary to improve the efficiency of the program and
				maximize the use of renewable energy under the program.
							(q)State Renewable
				Energy Account Program(1)The Secretary shall
				establish, not later than December 31, 2007, a State renewable energy account
				program.
								(2)All money collected by the Secretary
				from the sale of renewable energy credits shall be deposited into the state
				renewable energy account established pursuant to this subsection. The State
				renewable energy account shall be held by the Secretary and shall not be
				transferred to the Treasury Department.
								(3)Proceeds deposited in the state
				renewable energy account shall be used by the Secretary for a program to
				provide grants to the State agency responsible for developing State energy
				conservation plans under section 363 of the Energy Policy and Conservation Act
				(42 U.S.C. 6322) for the purposes of promoting renewable energy production and
				providing energy assistance and weatherization services to low-income
				consumers.
								(4)The Secretary may issue guidelines
				and criteria for grants awarded under this subsection. At least 75 percent of
				the funds provided to each State shall be used for promoting renewable energy
				production. The funds shall be allocated to the States on the basis of retail
				electric sales subject to the Renewable Portfolio Standard under this section
				or through voluntary participation. To the extent Federal credits have been
				issued without payment due to reciprocity with State programs under subsection
				(d)(3)(E), deductions shall be made from the relevant State’s allocation. State
				energy offices receiving grants under this section shall maintain such records
				and evidence of compliance as the Secretary may require.
								(r)SunsetThis
				section expires December 31,
				2030.
							.
				(b)Table of
			 contentsThe table of contents for such title is amended by
			 adding the following new item at the end:
					
						
							Sec. 119. Federal renewable portfolio
				standard.
						
						.
				302.Electricity
			 transmission lines designed to carry electricity from renewable energy
			 resourcesThe Secretary of the
			 Treasury, in consultation with the Secretary of Energy, the Secretary of
			 Commerce, and the Administrator of the Environmental Protection Agency, shall
			 establish an appropriate investment tax credit for the construction of new
			 electricity transmission lines designed primarily to carry electricity from
			 renewable energy resources. Such credit shall be sufficient to encourage the
			 development of promising rural renewable energy domestic resources that
			 otherwise would likely not be developed.
			303.Extension
			 through 2017 for placing qualified facilities in service for producing
			 renewable electric energy
				(a)In
			 generalSubsection (d) of section 45 of the Internal Revenue Code
			 of 1986 is amended—
					(1)by striking
			 January 1, 2008 each place it appears and inserting
			 January 1, 2018, and
					(2)in paragraph (4)
			 by striking the parenthetical.
					(b)Effective
			 dateThe amendments made by this section shall apply to property
			 originally placed in service on or after January 1, 2007.
				304.Net
			 metering
				(a)Adoption of
			 standardSection 111(d)(11) of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2621(d)) is amended to read as follows:
					
						(11)Net
				metering(A)Each electric utility shall make available
				upon request net metering service to any electric consumer that the electric
				utility serves.
							(B)For purposes of implementing this
				paragraph, any reference contained in this section to the date of enactment of
				the Public Utility Regulatory Policies Act of 1978 shall be deemed to be a
				reference to the date of enactment of this paragraph.
							(C)Notwithstanding subsections (b) and
				(c) of section 112, each State regulatory authority may consider and make a
				determination concerning whether it is appropriate in the public interest to
				not implement the standard set out in subparagraph (A) not later than 1 year
				after the date of enactment of this paragraph.
							(D)Nothing in this section shall preclude
				a State from establishing additional incentives or to encourage on-site
				generating facilities and net metering in addition to that required under this
				section.
							(E)The Secretary shall report within 11
				months of enactment and annually thereafter on the public benefit provided by
				adoption of net metering and interconnection standards, and the status of state
				adoption of
				such.
							.
				(b)Special rules
			 for net meteringSection 115
			 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2625) is
			 amended by adding at the end the following:
					
						(i)Net
				meteringIn undertaking the
				consideration and making the determination under section 111 with respect to
				the standard concerning net metering established by section 111(d)(11), the
				term net metering service shall mean a service provided in
				accordance with the following standards:
							(1)An electric
				utility—
								(A)shall charge the
				owner or operator of an on-site generating facility rates and charges that are
				identical to those that would be charged other electric consumers of the
				electric utility in the same rate class; and
								(B)shall not charge
				the owner or operator of an on-site generating facility any additional standby,
				capacity, interconnection, or other rate or charge.
								(2)An electric
				utility that sells electric energy to the owner or operator of an on-site
				generating facility shall measure the quantity of electric energy produced by
				the on-site facility and the quantity of electric energy consumed by the owner
				or operator of an on-site generating facility during a billing period with a
				single bi-directional meter or otherwise in accordance with reasonable metering
				practices.
							(3)If the quantity of
				electric energy sold by the electric utility to an on-site generating facility
				exceeds the quantity of electric energy supplied by the on-site generating
				facility to the electric utility during the billing period, the electric
				utility may bill the owner or operator for the net quantity of electric energy
				sold, in accordance with reasonable metering practices.
							(4)If the quantity of
				electric energy supplied by the on-site generating facility to the electric
				utility exceeds the quantity of electric energy sold by the electric utility to
				the on-site generating facility during the billing period—
								(A)the electric
				utility may bill the owner or operator of the on-site generating facility for
				the appropriate charges for the billing period in accordance with paragraph;
				and
								(B)the owner or
				operator of the on-site generating facility shall be credited for the excess
				kilowatt-hours generated during the billing period, with the kilowatt-hour
				credit appearing on the bill for the following billing period.
								(5)An eligible
				on-site generating facility and net metering system used by an electric
				consumer shall meet all applicable safety, performance, reliability, and
				interconnection standards established by the National Electrical Code, the
				Institute of Electrical and Electronics Engineers, and Underwriters
				Laboratories.
							(6)The Commission,
				after consultation with State regulatory authorities and unregulated electric
				utilities and after notice and opportunity for comment, may adopt, by rule,
				additional control and testing and interconnection requirements for on-site
				generating facilities and net metering systems that the Commission determines
				are necessary to protect public safety and system reliability.
							(7)For purposes of
				this subsection—
								(A)the term
				eligible on-site generating facility means a facility on the
				site of a residential electric consumer with a maximum generating capacity of
				10 kilowatts or less that is fueled by solar energy, wind energy, or fuel
				cells; or a facility on the site of a commercial electric consumer with a
				maximum generating capacity of 500 kilowatts or less that is fueled solely by a
				renewable energy resource, landfill gas, or a high efficiency system;
								(B)the term
				renewable energy resource means solar, wind, biomass,
				micro-freeflow hydro, or geothermal energy;
								(C)the term
				high efficiency system means fuel cells or combined heat and
				power; and
								(D)the term
				net metering service means service to an electric consumer under
				which electric energy generated by that electric consumer from an eligible
				on-site generating facility and delivered to the local distribution facilities
				may be used to offset electric energy provided by the electric utility to the
				electric consumer during the applicable billing
				period.
								.
				305.Loan guarantees
			 for biorefineries and renewable energy production facilities
				(a)AuthorityThe
			 Secretary of Energy may guarantee not more than 80 percent of the principal of
			 any loan made to any person or other entity for any of the following:
					(1)The construction
			 of any new facility that primarily makes cellulosic biomass ethanol or
			 biomethanol or generates electricity, or any combination thereof, from wind
			 energy, biomass, solar energy, ocean energy or geothermal sources.
					(2)The modification of
			 any facility that primarily generates electricity from wind energy, biomass,
			 solar energy, ocean energy, or geothermal sources if such modification adds
			 additional electric generation capacity from any of such sources.
					(3)The modification
			 of any facility that primarily makes cellulosic biomass ethanol, biomethanol,
			 or electricity from wind energy, biomass, solar energy, ocean energy or
			 geothermal sources if such modification adds additional capacity to make
			 cellulosic biomass ethanol or biomethanol from any such source or combination
			 of sources.
					(4)The conversion of
			 any facility that primarily makes ethanol to a facility that primarily makes
			 cellulosic biomass ethanol.
					(5)The construction
			 of any new ninety percent sequestration coal power facility.
					(b)Conditions
					(1)Loan
			 makerA loan guaranteed under this section shall be made by a
			 financial institution subject to the examination of the Secretary.
					(2)Environmental
			 lawsAny project for which a loan guarantee is issued under this
			 section shall be required by the Secretary as a condition of the loan guarantee
			 to comply with all applicable Federal, State, and local environmental
			 laws.
					(3)Other
			 requirementsLoan requirements, including term, fees, maximum
			 size, collateral requirements, and other features, shall be determined by the
			 Secretary.
					(c)Limitation on
			 amountThe Secretary of Energy may make commitments to guarantee
			 loans under this section only to the extent that the total amount of loan
			 principal guaranteed by the Secretary does not exceed $49,000,000,000. Of such
			 total amount, the Secretary may make commitments to guarantee—
					(1)not more than
			 $7,000,000,000 of loan principal for each of the following project
			 types—
						(A)biomass
			 facilities;
						(B)geothermal energy
			 facilities;
						(C)ninety percent
			 sequestration coal power facilities;
						(D)ocean energy
			 facilities; and
						(E)solar energy
			 facilities;
						(2)not more than
			 $7,000,000,000 of loan principal for cellulosic biomass ethanol;
					(3)not more than
			 $2,000,000,000 of loan principal for biomethanol facilities; and
					(4)not more than
			 $5,000,000,000 of loan principal for wind energy facilities.
					(d)RegulationsThe
			 Secretary of Energy may issue regulations to carry out the provisions of this
			 section.
				(e)DefinitionsAs
			 used in this section:
					(1)The term
			 agricultural livestock includes bovine, swine, poultry, and
			 sheep.
					(2)The term
			 agricultural livestock waste nutrients means agricultural
			 livestock manure and litter, including wood shavings, straw, rice hulls, and
			 other bedding material for the disposition of manure.
					(3)The term
			 biomass facility means a facility that generates electricity
			 from closed-loop biomass, open-loop biomass, or both.
					(4)The term
			 biomethanol facility means a facility that generates methanol
			 from biomass, animal waste, or municipal solid waste.
					(5)The term
			 cellulosic biomass ethanol means ethanol derived from any
			 nonhazardous lignocellulosic or hemicellulosic matter that is available on a
			 renewable or recurring basis, including—
						(A)dedicated energy
			 crops and trees;
						(B)the following
			 forest-related resources—
							(i)harvesting
			 residue;
							(ii)pre-commercial
			 thinnings;
							(iii)slash;
			 and
							(iv)bush;
							(C)plants;
						(D)grasses
						(E)agricultural
			 residues
						(F)fibers;
						(G)animal wastes and
			 other waste materials; and
						(H)municipal solid
			 waste.
						(6)The term
			 cellulosic biomass ethanol facility means a facility that
			 produces cellulosic biomass ethanol.
					(7)The term
			 closed-loop biomass means any organic material from a plant
			 which is planted exclusively for purposes of being used at a biomass facility
			 to produce electricity.
					(8)The term
			 geothermal energy facility means a facility that generates
			 electricity from geothermal energy.
					(9)The term
			 ninety percent sequestration coal power facility means a
			 facility that generates electricity using coal as a fuel source and sequesters,
			 rather than releases to the atmosphere, at least 90 percent of the carbon
			 dioxide emissions resulting from such coal combustion.
					(10)The term
			 ocean energy facility means a facility that generates
			 electricity from ocean tidal, wave, current or thermal processes.
					(11)The term
			 open-loop biomass means any agricultural livestock waste
			 nutrients, or any solid, nonhazardous, cellulosic waste material which is
			 segregated from other waste materials and which is derived from—
						(A)any of the
			 following forest-related resources: mill and harvesting residues, precommercial
			 thinnings, slash, and brush, but not including old-growth timber or black
			 liquor,
						(B)old wood waste
			 materials, including waste pallets, crates, dunnage, manufacturing and
			 construction wood wastes (other than pressure-treated, chemically-treated, or
			 painted wood wastes), and landscape or right-of-way tree trimmings, but not
			 including unsegregated municipal solid waste (garbage) or postconsumer
			 wastepaper which can be recycled affordably, or
						(C)agriculture
			 sources, including orchard tree crops, vineyard, grain, legumes, sugar, and
			 other crop by-products or residues.
						Such term
			 shall not include closed-loop biomass or biomass burned in conjunction with
			 fossil fuel (cofiring) beyond such fossil fuel required for startup and flame
			 stabilization.(12)The term
			 sequestration means the capture, long-term separation,
			 isolation, or removal of greenhouse gases from the atmosphere.
					(13)The term
			 solar energy facility means a facility that generates
			 electricity from solar energy with a capacity of 25 kilowatts or more.
					(14)The term
			 wind energy facility means a facility that generates electricity
			 from wind energy.
					(f)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Energy such sums as may be necessary to cover the cost of loan
			 guarantees, as defined by section 502(5) of the Federal Credit Reform Act of
			 1990 (2 U.S.C. 661a(5)).
				IVIncreasing the
			 Renewable Energy use and Energy Efficiency of the Federal Government
			401.Federal energy
			 efficiencyThe President shall
			 take measures necessary to ensure that electricity consumption for nondefense
			 related activities of the Federal Government shall be decreased by 35 percent
			 by 2015.
			402.Green building
			 standards for Federal buildings
				(a)RequirementA
			 Federal building for which the design phase for construction or major
			 renovation is begun after the date of enactment of this Act shall be designed,
			 constructed, and certified to meet, at a minimum, the LEED silver
			 standard.
				(b)ExceptionsSubsection
			 (a) shall not apply to Federal laboratories or defense facilities, or to a
			 building of a type for which no LEED silver standard exists.
				(c)StudyNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Energy shall transmit to Congress the results of a study comparing the expected
			 energy savings resulting from the implementation of this section with energy
			 savings under all other Federal energy savings requirements. The Secretary
			 shall include any recommendations for changes to Federal law necessary to
			 reduce or eliminate duplicative or inconsistent Federal energy savings
			 requirements.
				(d)DefinitionFor
			 purposes of this section, the term LEED silver standard means the
			 Leadership in Energy and Environmental Design green building rating standard
			 identified as silver by the United States Green Building Council.
				403.Federal
			 renewable and clean energy use
				(a)In
			 generalThe President shall take measures necessary to ensure
			 that, within 10 years after the date of the enactment of this Act, at least 20
			 percent of the electricity consumed by nondefense related activities of the
			 Federal Government shall be generated from renewable sources or zero-emission
			 fossil fuel energy sources.
				(b)Solar panels and
			 photovoltaicsThe requirement in subsection (a) may be achieved
			 through the purchase and installation of solar panels or photovoltaics on
			 executive agency properties.
				404.Fuel economy of
			 the Federal fleet of vehicles
				(a)Baseline average
			 fuel economyThe head of each Executive agency shall determine,
			 for each class of vehicles that are in the agency’s fleet of vehicles in fiscal
			 year 2007, the average fuel economy for all of the vehicles in that class that
			 are in the agency’s fleet of vehicles for that fiscal year. For the purposes of
			 this section, the average fuel economy so determined for the agency’s vehicles
			 in a class of vehicles shall be the baseline average fuel economy for the
			 agency’s fleet of vehicles in that class.
				(b)Increase of
			 average fuel economyThe head of an Executive agency shall manage
			 the procurement of vehicles in each class of vehicles for that agency in such a
			 manner that—
					(1)not later than
			 September 30, 2009, the average fuel economy of the new vehicles in the
			 agency’s fleet of vehicles in each class of vehicles is not less than 3 miles
			 per gallon higher than the baseline average fuel economy determined for that
			 class; and
					(2)not later than
			 September 30, 2012, the average fuel economy of the new vehicles in the
			 agency’s fleet of vehicles in each class of vehicles is not less than 6 miles
			 per gallon higher than the baseline average fuel economy determined for that
			 class.
					(c)Calculation of
			 average fuel economyAverage fuel economy shall be calculated for
			 the purposes of this section in accordance with guidance which the Secretary of
			 Transportation shall prescribe for the implementation of this section.
				(d)DefinitionsIn
			 this section:
					(1)The term
			 class of vehicles means a class of vehicles for which an average
			 fuel economy standard is in effect under chapter 329 of title 49, United States
			 Code.
					(2)The term
			 Executive agency has the meaning given that term in section 105 of
			 title 5, United States Code, but also includes the United States Postal
			 Service.
					(3)The term new
			 vehicle, with respect to the fleet of vehicles of an executive agency,
			 means a vehicle procured by or for the agency after September 30, 2008.
					405.Federal vehicle
			 efficiency requirement
				(a)In
			 generalAt least ten percent of the motor vehicles purchased by
			 an Executive agency in any fiscal year shall be comprised of high-efficiency
			 vehicles or hybrid electric vehicles.
				(b)DefinitionsIn
			 this Act:
					(1)The term
			 Executive agency has the meaning given that term in section 105 of
			 title 5, United States Code, but also includes the United States Postal
			 Service.
					(2)The term
			 high-efficiency vehicle means a motor vehicle the fuel economy of
			 which is rated at not less than 40 miles per gallon.
					(3)The term
			 hybrid electric vehicle means a motor vehicle with a
			 fuel-efficient gasoline engine assisted by an electric motor.
					(4)The term
			 motor vehicle has the meaning given that term in section 102(7) of
			 title 40, United States Code.
					(c)Pro-rated
			 applicability in year of enactmentIn the fiscal year in which
			 this Act is enacted, the requirement in subsection (a) shall only apply with
			 respect to motor vehicles purchased after the date of the enactment of this Act
			 in such fiscal year.
				VIncreasing
			 American Energy Research and Development
			501.Authorization
			 of appropriations for the Department of Energy for basic researchSection 971(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16311(b)) is amended—
				(1)in paragraph (2),
			 by striking and at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(4)$5,320,000,000 for
				fiscal year 2010;
						(5)$5,851,000,000 for
				fiscal year 2011;
						(6)$6,436,000,000 for
				fiscal year 2012; and
						(7)$7,080,000,000 for
				fiscal year
				2013.
						.
				502.Mathematics,
			 Science, and Engineering Education at the Department of Energy
				(a)Science
			 education programsSection 3164 of the Department of Energy
			 Science Education Enhancement Act (42 U.S.C. 7381a) is amended—
					(1)by redesignating
			 subsections (b) through (d) as subsections (c) through (e),
			 respectively;
					(2)by inserting after
			 subsection (a) the following:
						
							(b)Organization of
				mathematics, Science, and Engineering Education programs
								(1)Director of
				mathematics, Science and Engineering EducationThe Secretary,
				acting through the Under Secretary for Science (referred to in this subsection
				as the Under Secretary), shall appoint a Director of
				Mathematics, Science, and Engineering Education (referred to in this subsection
				as the Director) with the principal responsibility for
				administering mathematics, science, and engineering education programs of the
				Department.
								(2)QualificationsThe
				Director shall be an individual, who by reason of professional background and
				experience, is specially qualified to advise the Under Secretary on all matters
				pertaining to mathematics, science, and engineering education at the
				Department.
								(3)DutiesThe
				Director shall—
									(A)oversee all
				mathematics, science, and engineering education programs of the
				Department;
									(B)represent the
				Department as the principal interagency liaison for all mathematics, science,
				and engineering education programs, unless otherwise represented by the
				Secretary or the Under Secretary;
									(C)prepare the annual
				budget and advise the Under Secretary on all budgetary issues for mathematics,
				science, and engineering education programs of the Department; and
									(D)perform other such
				matters related to mathematics, science, and engineering education as are
				required by the Secretary or the Under Secretary.
									(4)Staff and other
				resourcesThe Secretary shall assign to the Director such
				personnel and other resources as the Secretary considers necessary to permit
				the Director to carry out the duties of the Director.
								(5)AssessmentThe
				Secretary shall offer to enter into a contract with the National Academy of
				Sciences under which the National Academy, not later than 5 years after, and
				not later than 10 years after, the date of enactment of this paragraph, shall
				assess the performance of the mathematics, science, and engineering education
				programs of the Department.
								(6)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				subsection.
								;
				and
					(3)by
			 striking subsection (d) (as redesignated by paragraph (1)) and inserting the
			 following:
						
							(d)Mathematics,
				Science, and Engineering Education FundThe Secretary shall
				establish a Mathematics, Science, and Engineering Education Fund, using not
				less than 0.3 percent of the amount made available to the Department for
				research, development, demonstration, and commercial application for each
				fiscal year, to carry out sections 3165, 3166, and
				3167.
							.
					(b)DefinitionSection
			 3168 of the Department of Energy Science Education Enhancement Act (42 U.S.C.
			 7381d) is amended by adding at the end the following:
					
						(5)National
				LaboratoryThe term National Laboratory has the
				meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
				15801).
						.
				(c)Mathematics,
			 Science, and Engineering Education programsThe Department of
			 Energy Science Education Enhancement Act (42 U.S.C. 7381 et seq.) is
			 amended—
					(1)by inserting after
			 section 3162 the following:
						
							AScience education
				enhancement
							;
					(2)in section 3169,
			 by striking part and inserting subpart;
			 and
					(3)by adding at the
			 end the following:
						
							BMathematics,
				Science, and Engineering Education programs
								3170.DefinitionsIn this subpart:
									(1)DirectorThe
				term Director means the Director of Mathematics, Science, and
				Engineering Education.
									(2)National
				LaboratoryThe term National Laboratory has the
				meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
				15801).
									1Assistance for
				specialty schools for Mathematics and Science
									3171.Assistance for
				specialty schools for Mathematics and Science
										(a)In
				generalConsistent with sections 3165 and 3166, the Director
				shall make available necessary funds for a program using scientific and
				engineering staff of the National Laboratories, in which the staff—
											(1)assists teaching
				courses at statewide specialty secondary schools that provide comprehensive
				mathematics and science (including engineering) education; and
											(2)uses National
				Laboratory scientific equipment in the teaching of the courses.
											(b)Report to
				CongressNot later than 2 years after the date of enactment of
				the American Energy Independence Act, the Director shall submit a report to the
				appropriate committees of Congress detailing the impact of the activities
				assisted with funds made available under this section.
										2Experiential-Based
				learning opportunities
									3175.Experiential-Based
				learning opportunities
										(a)Internships
				authorizedFrom the amounts authorized under subsection (d), the
				Secretary, acting through the Director, shall establish a summer internship
				program for middle school and secondary school students that shall—
											(1)provide the
				students with internships at the National Laboratories; and
											(2)promote
				experiential, hands-on learning in mathematics or science.
											(b)Eligibility
				criteriaThe Director shall establish criteria to determine the
				sufficient level of academic preparedness necessary for a student to be
				eligible for an internship under this section.
										(c)Priority
											(1)In
				generalThe Director shall give priority for an internship under
				this section to a student who meets the eligibility criteria described in
				subsection (b) and who attends a school—
												(A)(i)in which not less than
				40 percent of the children enrolled in the school are from low-income families;
				or
													(ii)that is designated with a school
				locale code of 7 or 8, as determined by the Secretary of Education; and
													(B)for which there
				is—
													(i)a
				high percentage of teachers who are not teaching in the academic subject areas
				or grade levels in which the teachers were trained to teach;
													(ii)a
				high teacher turnover rate; or
													(iii)a high
				percentage of teachers with emergency, provisional, or temporary certification
				or licenses.
													(2)CoordinationThe
				Director shall consult with the Secretary of Education in order to determine
				whether a student meets the priority requirements of this subsection.
											(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $50,000,000 for each of the fiscal years 2007 through
				2013.
										3National
				Laboratories Centers of Excellence in Mathematics and Science
				education
									3181.National
				Laboratories Centers of Excellence in Mathematics and Science
				education
										(a)In
				generalThe Secretary shall establish at each of the National
				Laboratories a program to support a Center of Excellence in Mathematics and
				Science at 1 public secondary school located in the region of the National
				Laboratory to provide assistance in accordance with subsection (c).
										(b)GoalsThe
				Secretary shall establish goals and performance assessments for each Center of
				Excellence authorized under subsection (a).
										(c)AssistanceConsistent
				with sections 3165 and 3166, the Director shall make available necessary funds
				for a program using scientific and engineering staff of the National
				Laboratories, during which the staff—
											(1)assists teaching
				courses at the Centers of Excellence in Mathematics and Science; and
											(2)uses National
				Laboratory scientific equipment in the teaching of the courses.
											(d)EvaluationThe
				Secretary shall consider the results of the performance assessments required
				under subsection (b) in any performance review of a National Laboratories
				management and operations contractor.
										4Summer
				Institutes
									3185.Summer
				Institutes
										(a)Definition of
				summer InstituteIn this section, the term summer
				institute means an institute at a National Laboratory, conducted during
				the summer, that—
											(1)is conducted for a
				period of not less than 2 weeks;
											(2)includes, as a
				component, a program that provides direct interaction between students and
				faculty; and
											(3)provides for
				follow-up training during the academic year.
											(b)Summer Institute
				programs authorizedThe Secretary, acting through the Director,
				shall establish or expand program of summer institutes at each of the National
				Laboratories to provide additional training to strengthen the mathematics and
				science teaching skills of teachers employed at public schools in kindergarten
				through grade 12 education, with a particular focus on teachers of kindergarten
				through grade 8.
										5Distinguished
				scientist program
									3191.Distinguished
				scientist program
										(a)PurposeThe
				purpose of this section is to promote scientific and academic excellence at
				National Laboratories.
										(b)EstablishmentThe
				Secretary, acting through the Director and in consultation with the Director of
				the Office of Science, shall establish a program to support the appointment of
				distinguished scientists by National Laboratories.
										(c)QualificationsSuccessful
				candidates under this section shall be persons who, by reason of professional
				background and experience, are able to bring international recognition to the
				appointing National Laboratory in their field of scientific endeavor.
										(d)SelectionA
				distinguished scientist appointed under this section shall be selected through
				an open peer review process.
										(e)AppointmentAn
				appointment by a National Laboratory under this section shall be at the rank of
				the highest grade of distinguished scientist or technical staff of the National
				Laboratory.
										(f)DurationAn
				appointment under this section shall be for 6 years, consisting of 2 3-year
				funding allotments.
										(g)Use of
				fundsFunds made available under this section may be used
				for—
											(1)the salary of the
				distinguished scientist and support staff;
											(2)undergraduate,
				graduate, and post-doctoral appointments;
											(3)research-related
				equipment;
											(4)professional
				travel; and
											(5)such other
				requirements as the Director determines are necessary to carry out the purpose
				of the program.
											(h)Review
											(1)In
				generalThe appointment of a distinguished scientist under this
				section shall be reviewed at the end of the first 3-year allotment for the
				distinguished scientist through an open peer review process to determine if the
				appointment is meeting the purpose of this section under subsection (a).
											(2)FundingFunding
				of the appointment of the distinguished scientist for the second 3-year
				allotment shall be determined based on the review conducted under paragraph
				(1).
											.
					503.Department of
			 Energy early career research grants
				(a)PurposeIt
			 is the purpose of this section to authorize research grants in the Department
			 of Energy for early career scientists and engineers for purposes of pursuing
			 independent research.
				(b)Definition of
			 eligible early career researcherIn this section, the term
			 eligible early career researcher means an individual who—
					(1)completed a
			 doctorate or other terminal degree not more than 10 years before the date of
			 enactment of this Act and has demonstrated promise in the field of science,
			 technology, engineering, or mathematics; or
					(2)has an equivalent
			 professional qualification in the field of science, technology, engineering, or
			 mathematics.
					(c)Grant program
			 authorized
					(1)In
			 generalThe Secretary of Energy, through the Director of the
			 Office of Science of the Department of Energy, shall award not less than 65
			 grants per year to outstanding eligible early career researchers to support the
			 work of such researchers in the Department, particularly the National
			 Laboratories, or other federally funded research and development
			 centers.
					(2)ApplicationAn
			 eligible early career researcher who desires to receive a grant under this
			 section shall submit to the Secretary of Energy an application at such time, in
			 such manner, and accompanied by such information as the Secretary may
			 require.
					(3)Special
			 considerationIn awarding grants under this section, the
			 Secretary of Energy shall give special consideration to eligible early career
			 researchers who have followed alternative career paths such as working part
			 time or in nonacademic settings, or who have taken a significant career break
			 or other leave of absence.
					(4)Duration and
			 amountA grant under this section shall be 5 years in duration.
			 An eligible early career researcher who receives a grant under this section
			 shall receive $100,000 for each year of the grant period.
					(5)Use of
			 fundsAn eligible early career researcher who receives a grant
			 under this section shall use the grant funds for basic research in natural
			 sciences, engineering, mathematics, or computer sciences at the Department of
			 Energy, particularly the National Laboratories, or other federally funded
			 research and development center.
					(6)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
						(A)$6,500,000 for
			 fiscal year 2008;
						(B)$13,000,000 for
			 fiscal year 2009;
						(C)$19,500,000 for
			 fiscal year 2010;
						(D)$26,000,000 for
			 fiscal year 2011; and
						(E)$32,500,000 for
			 fiscal year 2012.
						504.Advanced
			 Research Projects Authority—Energy
				(a)DefinitionsIn
			 this section:
					(1)ARPA–EThe
			 term ARPA–E means the Advanced Research Projects Authority—Energy
			 established under subsection (b).
					(2)FundThe
			 term Fund means the Acceleration Fund for Research and Development
			 of Energy Technologies established under subsection (c).
					(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(4)Under
			 SecretaryThe term Under Secretary means the
			 position of Under Secretary for Science established under section 202(b) of the
			 Department of Energy Organization Act (42 U.S.C. 7132(b)).
					(b)ARPA–E
					(1)EstablishmentThere
			 is established the Advanced Research Projects Authority—Energy.
					(2)DirectorARPA–E
			 shall be headed by a Director, who shall be appointed by the Secretary and
			 report to the Under Secretary.
					(3)ResponsibilitiesThe
			 Director shall use the Fund to award competitive, merit-based grants,
			 cooperative agreements, and contracts to public or private entities (including
			 businesses, federally funded research and development centers, and institutions
			 of higher education) to—
						(A)support basic and
			 applied energy research to promote revolutionary changes in technologies that
			 would promote the missions of the Department of Energy;
						(B)advance the
			 development, testing, evaluation, and deployment of critical energy
			 technologies; and
						(C)accelerate
			 prototyping and development of technologies that would address national energy
			 priorities.
						(4)Targeted
			 competitionsThe Director may solicit proposals to address areas
			 of national need in science and energy technology, as identified by the
			 Director.
					(5)CoordinationThe
			 Director—
						(A)shall ensure that
			 the activities of ARPA–E are coordinated with activities of other appropriate
			 research agencies; and
						(B)may carry out
			 projects under this section jointly with other agencies.
						(6)Personnel
						(A)In
			 generalIn hiring personnel for ARPA–E, the Secretary shall have
			 the hiring and management authorities described in section 1101 of the Strom
			 Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law
			 105–261; 5 U.S.C. 3104 note).
						(B)TermThe
			 term of appointments for an employee under subparagraph (A) may not exceed 5
			 years, except that the Secretary may renew the term of appointment of the
			 employee for an additional term of 5 years.
						(7)DemonstrationsThe
			 Director shall periodically hold energy technology demonstrations to improve
			 contact among technology developers, vendors, and acquisition personnel.
					(c)Fund
					(1)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Acceleration Fund for Research and Development of Energy
			 Technologies, consisting of—
						(A)such amounts as
			 are appropriated to the Fund under paragraph (5); and
						(B)any interest
			 earned on investment of amounts in the Fund under paragraph (3).
						(2)Expenditures
			 from Fund
						(A)In
			 generalSubject to subparagraph (B), on request by the Director,
			 the Secretary of the Treasury shall transfer from the Fund to the Director such
			 amounts as the Director determines are necessary to carry out this
			 section.
						(B)Administrative
			 expensesAn amount not exceeding 5 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this section.
						(3)Investment of
			 amounts
						(A)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Fund as is not, in the judgment of the Secretary of the Treasury,
			 required to meet current withdrawals.
						(B)Interest-bearing
			 obligationsInvestments may be made only in interest-bearing
			 obligations of the United States.
						(C)Acquisition of
			 obligationsFor the purpose of investments under subparagraph
			 (A), obligations may be acquired—
							(i)on
			 original issue at the issue price; or
							(ii)by
			 purchase of outstanding obligations at the market price.
							(D)Sale of
			 obligationsAny obligation acquired by the Fund may be sold by
			 the Secretary of the Treasury at the market price.
						(E)Credits to
			 FundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to, and form
			 a part of, the Fund.
						(4)Transfers of
			 amounts
						(A)In
			 generalThe amounts required to be transferred to the Fund under
			 this subsection shall be transferred at least monthly from the general fund of
			 the Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
						(B)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
						(5)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Fund—
						(A)$300,000,000 for
			 fiscal year 2008;
						(B)$500,000,000 for
			 fiscal year 2009;
						(C)$700,000,000 for
			 fiscal year 2010;
						(D)$900,000,000 for
			 fiscal year 2011; and
						(E)$1,000,000,000 for
			 fiscal year 2012.
						VIIncreasing
			 Federal Public Transit Funding and Efficiency Incentives
			601.Transit-oriented
			 development corridors
				(a)In
			 generalIn consultation with
			 State transportation departments and metropolitan planning organizations, the
			 Secretary of Transportation shall designate, in urbanized areas, at least 20
			 transit-oriented development corridors by 2015 and 50 transit-oriented
			 development corridors by 2025.
				(b)Transit
			 grantsThe Secretary shall
			 award grants to a State or local governmental authority to carry out projects
			 to construct or improve transit facilities, bicycle transportation facilities,
			 and pedestrian walkways in a transit-oriented development corridor, including
			 capital projects.
				(c)Research and
			 developmentIn order to
			 support effective deployment of grants and incentives under this section, the
			 Secretary shall establish a transit-oriented development corridors research and
			 development program for the conduct of research on best practices and
			 performance criteria for transit-oriented development corridors.
				(d)Labor
			 standardsThe Secretary shall
			 not award a grant to a State or local governmental authority for a project
			 under this section unless the Secretary receives reasonable assurances from the
			 State or local governmental authority that laborers and mechanics employed by
			 contractors and subcontractors in the performance of construction or
			 improvement for the project will be paid wages not less than those prevailing
			 on similar construction or improvement in the locality as determined by the
			 Secretary of Labor under sections 3141 through 3144, 3146, and 3147 of title
			 40.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $500,000,000 for each of fiscal years 2008 through 2017, of
			 which $2,000,000 per fiscal year are authorized for the research and
			 development program under subsection (c).
				(f)DefinitionsIn
			 this section, the following definitions apply:
					(1)Definitions from
			 title 49, United States CodeThe terms capital
			 project, local governmental authority, mass
			 transportation, and urbanized area have the meanings
			 such terms have under section 5302 of title 49, United States Code.
					(2)StateThe
			 term State means a State of the United States, the District of
			 Columbia, Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and
			 the United States Virgin Islands.
					(3)Transit-oriented
			 development corridorThe term
			 transit-oriented development corridor means rights-of-way for
			 fixed-guideway mass transportation facilities, including commercial development
			 that is connected with any such facility physically and functionally.
					602.Weatherization
			 assistanceSection 422 of the
			 Energy Conservation and Production Act (42 U.S.C. 6872) is amended—
				(1)by striking
			 $500,000,000 for fiscal year 2006 and inserting
			 $1,000,000,000 for fiscal year 2008;
				(2)by striking
			 $600,000,000 for fiscal year 2007 and inserting
			 $1,200,000,000 for fiscal year 2009; and
				(3)by striking
			 $700,000,000 for fiscal year 2008 and inserting
			 $1,400,000,000 for fiscal year 2010.
				603.Federal support
			 for commercialization of new technologies
				(a)ProgramThe
			 Secretary of Energy shall establish a program of support, through grants,
			 low-interest loans, and loan guarantees, for the commercialization, including
			 support for pilot projects, of new—
					(1)renewable energy
			 technologies;
					(2)technologies for
			 energy generation from fossil fuels that incorporate carbon sequestration;
			 and
					(3)energy efficiency
			 technologies.
					(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out this section $5,000,000,000.
				604.Telecommuting tax
			 credit
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
					
						45N.Telecommuting
				credit
							(a)Determination of
				amountFor purposes of section 38, the amount of the
				telecommuting credit determined under this section for the taxable year shall
				be equal to 40 percent of the qualified first-year wages for such year.
							(b)Qualified
				first-year wagesFor purposes of this section—
								(1)In
				generalThe term qualified first-year wages means,
				with respect to any individual, qualified wages attributable to service
				rendered during the 1-year period beginning with the day the individual begins
				work for the employer.
								(2)Qualified
				wagesThe term qualified wages means the wages
				paid or incurred by the employer during the taxable year to qualified
				telecommuters.
								(3)Only first $6,000
				of wages per year taken into accountThe amount of the qualified
				first-year wages which may be taken into account with respect to any individual
				shall not exceed $6,000 per year.
								(c)Qualified
				telecommuterFor purposes of this section, the term
				qualified telecommuter means any individual who renders not less
				than 40 percent of the service described in subsection (b)(1) from the
				individual’s principal residence.
							(d)WagesFor
				purposes of this section—
								(1)In
				generalThe term wages has the meaning given to
				such term by subsection (b) of section 3306 (determined without regard to any
				dollar limitation contained in such section).
								(2)On-the-job
				training and work supplementation payments
									(A)Exclusion for
				employers receiving on-the-job training paymentsThe term
				wages shall not include any amounts paid or incurred by an
				employer for any period to any individual for whom the employer receives
				federally funded payments for on-the-job training of such individual for such
				period.
									(B)Reduction for
				work supplementation payments to employersThe amount of wages
				which would (but for this subparagraph) be qualified wages under this section
				for an employer with respect to an individual for a taxable year shall be
				reduced by an amount equal to the amount of the payments made to such employer
				(however utilized by such employer) with respect to such individual for such
				taxable year under a program established under section 482(e) of the Social
				Security Act.
									(e)Special
				rulesFor purposes of this section, rules similar to the rules of
				section 52 and subsections (f), (g), (i), (j), and (k) of section 51 shall
				apply.
							.
				(b)Credit treated as
			 business creditSection 38(b) of such Code is amended by striking
			 and at the end of paragraph (29), by striking the period at the
			 end of paragraph (30) and inserting , and, and by adding at the
			 end the following new paragraph:
					
						(31)the telecommuting
				credit determined under section
				45N(a).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 45N. Telecommuting
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				
